OPINION of the court
On summary consideration, order affirmed, with costs, and the question certified answered in the affirmative. Plaintiffs may defeat defendant’s claim of qualified privilege by demonstrating that the alleged defamatory statements were known to be false at the time of publication. As plaintiffs have sufficiently raised a triable issue in this regard, defendant’s motion for summary judgment was properly denied.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.